IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIAM L. FALES, JR.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5895

STATE OF FLORIDA,
DEPARTMENT OF
CORRECTIONS, AND FLORIDA
COMMISSION ON OFFENDER
REVIEW,

     Respondents.
___________________________/

Opinion filed October 20, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Lisa Figueroa and Carmelina Marin, Orlando, for Petitioner.

Sarah J. Rumph, General Counsel, and Mark Hiers, Assistant General Counsel, Florida
Commission on Offender Review, Tallahassee; Jennifer Parker, General Counsel, and
Barbara Debelius, Assistant General Counsel, Florida Department of Corrections,
Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.